Citation Nr: 1120195	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for cirrhosis of the liver, claimed as the result of medication prescribed by VA for a skin disability.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in January 2010, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's cirrhosis of the liver did not result from carelessness, negligence, lack of proper skill, error in judgment, or some other instance of fault on the part of VA, nor as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing compensation benefits under 38 U.S.C.A. § 1151 for cirrhosis of the liver claimed to be the result of medication prescribed by VA are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In October 2004, January 2005, April 2005, and September 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2011 supplemental statement of the case provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the August 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in April 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for cirrhosis of the liver allegedly resulting from medication prescribed by VA to treat a skin disorder.  38 U.S.C.A. § 1151 provides compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability or death if it was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

Prior to the initiation of this appeal, 38 C.F.R. § 3.361 was promulgated for claims filed on or after October 1, 1997, to include the present claim, received in September 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified as amended at 38 C.F.R. § 3.361).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32(c).  

In the present case, the Veteran alleges VA erred in prescribing medication for a skin disorder which resulted in cirrhosis of the liver.  VA treatment records dated in February 1987 confirm that the Veteran was prescribed tetracycline for his acne vulgaris.  An August 1991 VA clinical notation confirmed that he continued to be prescribed this medication by VA.  The Veteran was also noted for many years to be a heavy drinker.  A decrease in his alcohol consumption was recommended on several occasions.  It was also recommended in 1998 and again in 1999 that he discontinue or decrease his use of tetracycline to prevent liver problems.  Beginning in approximately 2004, the Veteran was diagnosed with cirrhosis of the liver.  This diagnosis was later amended to alcoholic cirrhosis that same year.  

In December 2008, the Veteran's claims file was reviewed by a VA examiner to determine if the Veteran's cirrhosis resulted from prescription medication, or any other instance of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  A longstanding history of tetracycline use was noted.  The Veteran was also noted to be a heavy and chronic alcohol user.  Based on the examiner's review of the record, the primary factor, in his opinion, in causing the Veteran's cirrhosis was alcohol use, and not the prescribed tetracycline.  Specifically, the Veteran's cirrhosis "is secondary to chronic excessive intake of alcoholic beverages," and was not "caused or aggravated by tetracycline."  

Because the VA examiner only reviewed the claims file and did not physically examine the Veteran, another VA examination was afforded him in April 2010.  The examiner both reviewed the claims file and examined the Veteran.  The Veteran reported a history of tetracycline use since the 1970's or 80's.  The examiner noted, however, that the Veteran also had a history of chronic alcohol use.  After reviewing the claims file and physically examining the Veteran, the examiner found it less likely than not that his use of tetracycline either caused or aggravated his liver disability.  Rather, this disability was more likely than not due to his prolonged alcohol use.  This report was signed by a VA physician's assistant, and co-signed by the VA physician who provided the December 2008 opinion.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of compensation under 38 U.S.C.A. § 1151 for cirrhosis of the liver, allegedly the result of skin medication prescribed by VA.  Both the December 2008 and April 2010 VA medical opinion statements suggest it is less likely than not that the Veteran's use of tetracycline, prescribed by VA to treat a persistent skin disorder, either caused or aggravated his cirrhosis of the liver; rather, his chronic and heavy alcohol use was the likely cause of this disease.  As the Veteran has not submitted any competent evidence to the contrary, the Board must conclude compensation under 38 U.S.C.A. § 1151 is not warranted.  

In so stating, the Board is aware that VA clinical notations dated in 1998 and 1999 stated the Veteran was advised by his dermatologist to "reduce taking tetracycline for causing liver problems."  This notation does not, however, specify what type of liver problems may result from the use of tetracycline, or whether such problems were merely potential future problems or problems which had actually manifested in the present case.  Thus, the Board finds these clinical notations insufficiently probative, in light of the December 2008 and April 2010 medical opinion statements, to establish a link between the Veteran's use of tetracycline and his current diagnosis of cirrhosis.  Additionally, these clinical notations do not consider or discuss the role the Veteran's alcohol consumption might have played in his development of a liver disability.  As the December 2008 and April 2010 opinions were rendered after a full review of the record and, in the case of the April 2010 opinion, physical examination of the Veteran, these opinions are considered more probative by the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.").

In his written statements to the Board, the Veteran contends his current diagnosis of cirrhosis is the result of medication administered by VA to the Veteran.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for VA compensation by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Liver disorders such as cirrhosis are however complex matters which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the appellant's statements therein cannot be accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the award of compensation under the provisions of 38 U.S.C.A. § 1151 for cirrhosis of the liver, claimed as resulting from medication prescribed by VA to treat a skin disorder.  As a preponderance of the evidence is against the award of compensation under 38 U.S.C.A. § 1151, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for cirrhosis of the liver is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


